          Case 1:20-cv-01275-CKK Document 8 Filed 08/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 DAVID CODREA,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )        Civil Action No. 20-1275 (CKK)
                                                    )
 DEPARTMENT OF JUSTICE,                             )
                                                    )
                Defendant.                          )
                                                    )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s June 25, 2020 Order (ECF No. 7), the parties, by and through their

respective undersigned counsel, submit this Joint Status Report.

       On May 14, 2020, Plaintiff sued the Department of Justice (the “Department”), alleging

the Department is unlawfully withholding records responsive to his January 28, 2020 Freedom of

Information Act (“FOIA”) request seeking certain documents related to the Second Amendment.

Compl. (ECF No. 1) ¶ 7.

       The parties met and conferred regarding the scope of Plaintiff's request, and in the interest

of obtaining records responsive to his request more expeditiously, Plaintiff has since agreed to

narrow the scope of his request. The search for email and electronic records responsive to

Plaintiff's request, as narrowed, is pending, and the Department anticipates that this search will be

completed on or before October 9, 2020. The search for records responsive to Plaintiff's request is

pending behind other searches in the Department’s Office of Information Policy’s (“OIP’s”)

electronic search queue, and given the significant backlog of email and electronic records searches,

OIP is not in a position to complete the search for Plaintiff's FOIA requests more quickly without

displacing other equally-meritorious FOIA requests, many of which are expedited or narrower,
           Case 1:20-cv-01275-CKK Document 8 Filed 08/10/20 Page 2 of 2




and many of which are on equal-footing in terms of custodians to be searched. Nonetheless, OIP

notes that Plaintiff’s agreement to narrow the scope of his request has been taken into account in

this search estimate, and that in response to Plaintiff’s narrowing, OIP was able to substantially

reduce the projected search time (from upwards of a year, to two months).

       Because the Department’s search is ongoing, the Department is unable at this time to

provide an anticipated number of documents that may be responsive to Plaintiff’s FOIA request,

if any, or an anticipated date for the release of documents. The Department will likely not at this

time seek a stay under Open America v. Watergate Special Prosecution, 547 F.2d 605 (D.C. Cir.

1976). And the parties intend to discuss the need for summary judgment briefing once the

Department’s response to Plaintiff’s FOIA request is complete.

       Accordingly, the parties propose that they file another joint status report by October 16,

2020, providing the Court with a further update on the Department’s processing of Plaintiff’s FOIA

request.

Respectfully submitted,

 /s/ Stephen D. Stamboulieh                     MICHAEL R. SHERWIN
 Stephen D. Stamboulieh                         Acting United States Attorney
 Stamboulieh Law, PLLC
 P.O. Box 4008                                  DANIEL F. VAN HORN, D.C. Bar #924092
 Madison, MS 39130                              Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us                              By:     /s/ Michael A. Tilghman II
 DC District Court Bar# MS0009                           MICHAEL A. TILGHMAN II
                                                         D.C. Bar # 988441
 Attorney for Plaintiff                                  Assistant United States Attorney
                                                         U.S. Attorney’s Office, Civil Division
                                                         555 Fourth Street, N.W.
                                                         Washington, D.C. 20530
                                                         (202) 252-7117
                                                         Michael.Tilghman@usdoj.gov

                                                Attorneys for the United States of America
Dated: August 10, 2020



                                               -2-
